Orders reversed on the law, with ten dollars costs and disbursements, and motions to strike out the answer and for judgment on the pleadings denied, with ten dollars costs, on the ground that, regardless of tlie demands for certain relief to which defendants Bubser would not be entitled, the answer is sufficient on its face in respect to the agreement to extend the time of payment of the mortgage, and in respect to the allegations that the extension agreements were at their inception usurious and void. These defenses of usury of course apply only to the defendants Bubser, and leave the liability of the original mortgagor, Hill, unaffected. Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ., concur.